FILED
                                                                                 August 27, 2021
                             STATE OF WEST VIRGINIA                              EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0318 (Cabell County 16-F-537)

Christopher Allen Williams,
Defendant Below, Petitioner



                              MEMORANDUM DECISION


         Petitioner Christopher Allen Williams, by counsel Steven T. Cook, appeals the Circuit
Court of Cabell County’s March 19, 2020, order denying his motion to reconsider sentence under
Rule 35 of the West Virginia Rules of Criminal Procedure. The State of West Virginia, by counsel
Mary Beth Niday, filed a response. Petitioner filed a reply. On appeal, petitioner argues that the
circuit court abused its discretion by denying his motion to reconsider sentence and failing to award
him credit for time served. 1

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, this Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In November of 2016, petitioner was charged with delivery of a controlled substance,
possession with the intent to deliver a controlled substance, conspiracy, and being a felon in
possession of a firearm. At petitioner’s preliminary hearing, he waived his right to the hearing and
was released on a personal recognizance bond for his West Virginia charges. Petitioner was then
extradited to Pennsylvania and incarcerated upon an outstanding prison sentence there.

        The grand jury indicted petitioner in December of 2016 on one count of delivery of a
controlled substance, three counts of possession with the intent to deliver a controlled substance,

       1
         In petitioner’s reply brief, he withdrew his first assignment of error regarding a reduction
of his sentence for being a felon in possession of a firearm and supplemented the appendix with
the circuit court’s amended order entered November 16, 2020, reducing this sentence. Therefore,
we will not address this assignment of error.
                                                 1
one count of conspiracy, and one count of being a felon in possession of a firearm. On May 8,
2017, petitioner, while incarcerated in Pennsylvania, executed a waiver of extradition, and
consented to being returned to West Virginia for the above charges.

         However, petitioner did not answer for the above charges until January of 2020, when he
pled guilty to one count of delivery of a controlled substance and entered an Alford 2 plea to one
count of being a felon in possession of a firearm. In return, the State dismissed the remaining
counts of the indictment and agreed not to file an information for petitioner’s recidivism. After
accepting petitioner’s pleas, the circuit court sentenced petitioner to an indeterminate term of one
to fifteen years of incarceration for his conviction of delivery of a controlled substance. The court
ordered that this term run consecutively to the determinate five-year sentence for petitioner’s
conviction of being a felon in possession of a firearm.

        Immediately after sentencing, petitioner moved the court to reconsider the sentence by
awarding him credit for time served pursuant to Rule 35 of the West Virginia Rules of Criminal
Procedure. The circuit court set a hearing upon the motion within the conviction and sentencing
order. In March of 2020, the circuit court held a hearing on petitioner’s motion. Petitioner argued
that he was entitled to credit for time served since March 8, 2017, because petitioner had waived
his extradition on this date. The State argued that petitioner was incarcerated in Pennsylvania for
unrelated crimes at that time and, therefore, he was not entitled to credit for time spent in
Pennsylvania. The court denied petitioner’s request for the credit finding that he was not serving
time for West Virginia charges when he was incarcerated in Pennsylvania. The court denied the
motion to reconsider petitioner’s sentence by order entered on March 19, 2020. It is from this order
that petitioner now appeals.

       We have previously held that:

                “In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.” Syl.
       Pt. 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

Syl. Pt. 1, State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37 (2016).

        On appeal, petitioner argues that his sentence is illegal, thereby implicating Rule 35(a) of
the West Virginia Rules of Criminal Procedure. 3 Petitioner asserts that the circuit court erred by
failing to award him credit for time served while he was incarcerated in Pennsylvania because he


       2
           North Carolina v. Alford, 400 U.S. 25 (1970).
       3
        Rule 35(a) provides that “[t]he court may correct an illegal sentence at any time and may
correct a sentence imposed in an illegal manner within the time period provided herein for the
reduction of sentence.”
                                                 2
was “waiting on a hearing” for his West Virginia charges. Petitioner states that the “[p]rosecutor
was aware that [petitioner] would return to Pennsylvania to try to address both his WV and PA
charges simultaneously.” He further contends that this “plan” was “organized” to “save the State
of West Virginia money for paying for incarceration.” Petitioner contends that the circuit court’s
failure to award him credit for time served violates his constitutional and due process rights.

        We find that petitioner has failed to demonstrate error in calculating his credit for time
served. Indeed, petitioner concedes that he returned to Pennsylvania “to serve a sentence there”
and was not serving time as a pre-trial or post-trial inmate pursuant to West Virginia charges. 4
Confusingly, petitioner argues that “[i]f this was serving time on an unrelated charge then why
does the indictment show 2016 and why did he execute a waiver of extradition to protect his
rights?” It is unclear what petitioner is arguing as the grand jury returned an indictment upon
petitioner’s West Virginia charges in December of 2016, during which petitioner was serving time
on an unrelated sentence in Pennsylvania. Further, petitioner’s waiver of extradition has no bearing
upon his argument that he should be entitled to have his incarceration time in Pennsylvania credited
toward both his Pennsylvania and West Virginia sentences. Finally, petitioner cites no authority
requiring credit for time served in another jurisdiction where an inmate executed a waiver of
extradition to West Virginia.

        The law surrounding credit for time served is well developed, and it is axiomatic that a
defendant is entitled to the time spent incarcerated while awaiting trial for a crime. See Syl. Pt. 6,
State v. McClain, 211 W. Va. 61, 561 S.E.2d 783 (2002) (“The Double Jeopardy and Equal
Protection Clauses of the West Virginia Constitution require that time spent in jail before
conviction shall be credited against all terms of incarceration to a correctional facility imposed in
a criminal case as a punishment upon conviction when the underlying offense is bailable.”); State
v. Eilola, 226 W. Va. 698, 702, 704 S.E.2d 698, 702 (2010) (reiterating that granting presentence
credit for time served in jail is mandatory). However, it is clear that an inmate is not entitled to
credit for time served on unrelated charges, and petitioner’s sentence in Pennsylvania is unrelated
to his West Virginia charges. See Syl. Pt. 3, State ex rel. State v. Sims, 240 W. Va. 18, 807 S.E.2d
266 (2017) (“West Virginia Code § 61-11-24 (2014) allows for the granting of credit for time
served only on a sentence imposed by the court for the term of confinement ‘awaiting such trial
and conviction.’”); State v. Williams, No. 15-1009, 2016 WL 4611224 at *2 (W. Va. Sept. 6,
2016)(memorandum decision) (“This Court has held that criminal defendants are not entitled to
credit for time served on unrelated charges”); State v. Rodeheaver, No. 14-0270, 2015
WL 2382921 at *2 (W. Va. May 18, 2015)(memorandum decision) (denying credit for time served
for unrelated charges in Maryland and Pennsylvania); State v. Wears, 222 W. Va. 439, 665 S.E.2d
273 (2008) (denying a defendant’s request for credit for time served because he remained in
custody serving time on unrelated charges); and Echard v. Holland, 177 W. Va. 138, 144, 351
S.E.2d 51, 57 (1986) (incarcerated defendant not entitled to credit for time served for offense
committed after imposition of sentence on prior crime). Accordingly, petitioner was not entitled
to credit for time served while he was incarcerated in Pennsylvania for an unrelated sentence.



       4
        As indicated previously, upon petitioner’s waiver of his preliminary hearing in West
Virginia, he was released on a personal recognizance bond and subsequently returned to
Pennsylvania to serve an unrelated sentence.
                                                  3
       For the foregoing reasons, the circuit court’s March 19, 2020, order denying petitioner’s
motion to reconsider sentence is hereby affirmed.

                                                                                     Affirmed.

ISSUED: August 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                               4